     Case 1:17-cv-05833-DLC Document 384 Filed 02/23/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :              17cv5833(DLC)
                                       :
                         Plaintiffs,   :           MEMORANDUM OPINION
               -v-                     :                AND ORDER
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY,   :
LLP, NATHANIEL H. AKERMAN, EDWARD S.   :
FELDMAN, and MICHAEL HAYDEN SANFORD,   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     In a letter of February 15, 2021, the plaintiffs move to

compel non-party attorney Matt Bronfman to produce

communications between himself and his client, non-party Michael

Phillips, and co-counsel Lori Braverman that occurred on January

7 and 11, 2016.   The plaintiffs do not dispute that the

communications are subject to the attorney-client privilege but

contend that the crime-fraud exception permits discovery.

     This action, which arises under § 1983, asserts that the

defendants violated the plaintiffs’ constitutional rights by

conspiring to corrupt a state court official to eliminate any

restraints on the sale of a penthouse or on distribution of the

proceeds of any such sale.    Discovery was scheduled to close on

February 19, and summary judgment motions are due March 12.
     Case 1:17-cv-05833-DLC Document 384 Filed 02/23/21 Page 2 of 5




     Phillips is the defendant in the related case, Knopf v.

Phillips, 16-cv-6601 (“Phillips”).      In Phillips, the Knopfs sue

Phillips for fraudulent conveyance of the penthouse in violation

of New York law.   The Knopfs allege that Phillips purchased the

penthouse despite knowing that the seller, Michael Sanford, was

not legally authorized to sell it.      The Knopfs contend that the

email communications may discuss a court order of December 29,

2015 that is relevant to the sale and their theory of liability

in both actions.   The Knopfs argue that Phillips and his

attorneys concealed that order from a title company.         Finally,

the Knopfs argue that Phillips’ knowledge of the December 29

order is relevant to the motives of Sanford’s attorneys, who are

defendants in the instant lawsuit, in placing a telephone call

to the court employee.

     Phillips argues that the plaintiffs have not met their

burden of showing that there is probable cause that the

communications they seek were in furtherance of a crime or

fraud.   He also argues that the requested communications are

irrelevant to this lawsuit and only pertain to the claims in

Phillips.   He requests, in any event, in camera review of the

subpoenaed materials before requiring their production.

Discovery was concluded long ago in the Phillips action.         There

was no motion to compel this discovery from Bronfman during the

period for discovery in the Phillips action.


                                   2
     Case 1:17-cv-05833-DLC Document 384 Filed 02/23/21 Page 3 of 5




     “It is indisputable that communications made in furtherance

of an ongoing crime are not protected by the attorney-client

privilege.”   In re John Doe Corp., 675 F.2d 482, 491 (2d Cir.

1982).   “[T]he crime-fraud exception does not apply simply

because privileged communications would provide an adversary

with evidence of a crime or fraud . . ..       Instead, the exception

applies only when the court determines that the client

communication . . . in question was itself in furtherance of the

crime or fraud.”   In re Richard Roe, Inc., 68 F.3d 38, 40 (2d

Cir. 1995).

     The party “seeking to overcome the attorney-client

privilege with the crime-fraud exception must show that there is

probable cause to believe that a crime or fraud has been

committed and that the communications were in furtherance

thereof.”   In re John Doe, Inc., 13 F.3d 633, 637 (2d Cir. 1994)

(citation omitted).   In other words, the party must show “that a

prudent person [would] have a reasonable basis to suspect the

perpetration or attempted perpetration of a crime or fraud, and

that the communications were in furtherance thereof.”         Id.

(citation omitted).   “Such communications are properly excluded

from the scope of the privilege even if the attorney is unaware

that his advice is sought in furtherance of such an improper

purpose.”   In re Grand Jury Subpoena Duces Tecum Dated Sept. 15,




                                   3
     Case 1:17-cv-05833-DLC Document 384 Filed 02/23/21 Page 4 of 5




1983, 731 F.2d 1032, 1038 (2d Cir. 1984).       See also Clark v.

United States, 289 U.S. 1, 15 (1933).

     In Knopf v. Phillips, 802 F. App'x 639, 643–44 (2d Cir.

2020), the Second Circuit reinstated the Phillips action

following this Court’s grant of summary judgment to the

defendant.    The court found that the plaintiffs “submitted

evidence supporting their allegations that Phillips: (1) was

familiar with the details of the state court litigation

(including that the Knopfs had obtained summary judgment on

their breach of contract claim); (2) knew of the various court

orders that had restricted the sale of the [penthouse]; and (3)

actively prevented his title company from learning all of the

details of the state court litigation.”       Id.

     For several reasons, this motion to compel is denied.            It

is too late in the day for the plaintiffs to bring this motion

to compel in this action.    The plaintiffs have not shown a

sufficient connection between the discovery they seek from

Phillips’ attorneys and their claims in the § 1983 action.            The

plaintiffs have obtained discovery directly from the title

company and have not disputed Bronfman’s description of that

evidence.    As Bronfman explains, it was Sanford -- and not

Phillips -- who was the avenue through which the title company

received material information.     If Bronfman’s evidence were

indeed critical, the plaintiffs would have brought a motion to


                                   4
     Case 1:17-cv-05833-DLC Document 384 Filed 02/23/21 Page 5 of 5




compel it when they pursued discovery in Phillips.        They have

failed to carry their burden to show probable cause for

breaching the privilege, sufficient relevance to the § 1983

claim, or adequate diligence to require an in camera review and

further litigation at this stage of the instant lawsuit.


Dated:    New York, New York
          February 23, 2021




                                   5
